Since this court, in the exercise of its revisory power (Const. § 140) over the proceedings, judgments, etc., of the Court of Appeals, will not review the findings of fact made by that court, or the application of the law to the facts found by that court (Ex parte Steverson, 177 Ala. 384, 389, 58 So. 992, and Ex parte Barrett Shipping Co., 196 Ala. 655, 72 So. 259, among others), the only question that may be considered on the hearing of this application for certiorari is the construction of Code, § 4795, which, as presently pertinent, reads: *Page 359 
"Agricultural laborers and superintendents of plantations shall have a lien upon the crops grown during the current year in and about which they are employed, for the hire and wages due them for labor and services rendered by them in and about the cultivation of such crops under any contract for such labor and services. * * *"
It is insisted, in effect, in brief for the petitioner, that the only basis for the lien is labor and services rendered in and about the cultivation, not the gathering or harvesting, of the crops contemplated by the statute; and in support of the contention it is pointed to that Code, § 4792, particularly mentions the process of gathering the crop, whereas section 4795 does not expressly prove the lien for the services rendered in gathering the crops. Such a construction of section 4795 is too narrow. The subject of the lien is the "crop grown during the current year." A crop has been defined as "some product of the soil gathered during a single year." The etymology of the word confirms the correctness of the definition quoted. 2 Words and Phrases, First Series, p. 1755; 1 Words and Phrases, Second Series, p. 1158. Upon occasion, according to the circumstances and the textual connection, the word includes crops in process of growth, prior to harvest. The statutory phrase, "crops grown during the current year," signifies the garnered product of the' year's culture. The design of the statute could only be accomplished by so interpreting that phrase; the lien being imposed upon the result, the product of the culture during the current year, and not upon the growth at an earlier stage in Nature's progress to fruition. The labor or service for which the lien is thus given must be rendered "in and about the cultivation of such crops" — the phrase "such crops" effecting to refer the labor or service contemplated to the "crops grown during the current year," as interpreted above. In such a connection the word "cultivation" cannot be read to the limited effect of restricting this condition to the right to the lien to the mere process of tilling the soil in raising a crop of corn in this state.
As employed in this statute, cultivation includes every element that goes to the production and through the harvesting of a "crop grown during the current year." It is not reasonable to suppose that the lawmakers intended to restrict the service for which the lien is given to the mere working of the plant or the soil about it, through its stages of seeding and culture, with the result that no lien should be provided for the final act of garnering the matured product. The Court of Appeals proceeded in accordance with this construction of the statute; hence there is no merit in the contention for error in that court's action in any particular that depended for its propriety upon a construction of the statute (section 4795).
The writ is denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.